DETAILED ACTION
A response to election of species requirement was received and entered on 9/26/2022. Applicant has elected the acid toluenesulfonic acid (TsOH), the MMA derivative MMAF, the condensing agent HATU, the organic base N,N-diisopropylethylamine (DIPEA), the Solvent A and B N,N-dimethylformamide (DMF), and the linker Mc-OH. Claims 1-14 are pending and under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The IDS documents filed 12/14/2020, 4/26/2021, and 7/26/2022 have been considered and initialed copies of the PTO-1449s are enclosed.

Election/Restriction of Species
Applicant’s election of the acid toluenesulfonic acid (TsOH), the MMA derivative MMAF, the condensing agent HATU, the organic base N,N-diisopropylethylamine (DIPEA), the Solvent A and B N,N-dimethylformamide (DMF), and the linker Mc-OH. in the reply filed on 9/26/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification Objections
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The price of MMAF and Mc-MMAF is referenced at hyperlinked websites (page 2, paragraph 6).
Appropriate correction is required.

Claim objections
Claims 9, 10, and 11 are objected to because of the following informalities:  the chemical structures that are to be selected from are missing the transition “and” or “or” before the last option. Claim 9 requires two transitions, one before the last structure for R1 and one “and” prior to the list of options for R2. Claims 10 and 11 require one “and” or “or” transition before each of their last structure.
Appropriate correction is required.


Claim Rejections U.S.C. §112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the method includes monomethyl auristatin derivative as a singular but does not list the MMAF, MMAE, and MMAD derivatives in the alternative (“or”). It is unclear if a combination of monomethyl auristatin derivatives will be used in the method.
Regarding claim 5-8 and 13, the claims list chemical agents or methods of mixing solution 1 and 2 to be used in a method for producing an antibody-drug conjugate intermediate, but additionally state which chemicals or the manner in which they are “preferably” used. Regarding claim 5, 6, and 7, it is not clear whether the recitation of HATU (claim 5); N,N-diisopropylethylamine and triethylamine (claim 6); and DMF, DMA, and DMSO (claim 7) are preferred examples—and therefore not limiting—or further limitations of the scope of the claim. Regarding claim 8, p-toluenesulfonic acid can be a type of sulfonic acid used in the method, but is also preferably stated as p-toluenesulfonic acid monohydrate. It’s unclear if the monohydrate form of the acid is an example or claim limitation because the monohydrate form is not indicated as a selection choice before the preference is stated and this choice would affect the water content of the solvent B in step 2). Regarding claim 13, adding the solutions together evenly, preferably dropwise is unclear as to whether there is a limitation on the rate of mixing the solutions because the solutions could be evenly mixed at a rapid rate that is not dropwise. The claims are therefore unclear. Description of examples or preferences is properly set forth in the specification rather than the claims.

Claim Rejections U.S.C. §102 and §103

In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

Claim Rejections U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doronina SV et al. (Bioconjugate Chem. 2006, 17, 1, 114–124.)
Doronina anticipates an antibody-drug conjugate that is produced through a maleimidocaproyl-MMAF intermediate, wherein 6-maleimidocaproic acid is a linking group L coupled to monomethyl auristatin F (L4-MMAF, page 117 paragraph 2) conjugated to antibody (Preparation of Antibody-Drug Conjugates, page 117 paragraph 4). The product of Doronina is identical to the claimed product in the product through process claim 14. 

Claim Rejections U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang D et al. (Cell Chem Bio. 2019 26, 1229–1239) and Carpino LA et al. (J. Org. Chem. 1994 59, 695-698)
Hwang teaches a method for producing an antibody-drug conjugate intermediate wherein the method comprises: 1) dissolving S10 (4,7,10,13-tetraoxahexadec-15-ynoic acid; an acyl linking group), HATU (condensing agent), and DIPEA (organic base) in DMF (solvent A) to obtain solution 1; 2) dissolving trifluoroacetic acid salt of MMAF in DMF (solvent B) to obtain solution 2; and 3) adding  solution 2 to solution 1 (page e6, Synthesis of Compound S11). The yield of the condensation reaction between the linker and MMAF is 65% (page 1234, Scheme 3).
Hwang does not teach the molar amount of the organic base used in step 1) is greater than the molar amount of all free carboxyl group in the reaction system of step 3). This deficiency is addressed by Carpino. Hwang further reverses the addition of solution 1 into solution 2 by adding solution 2 into solution 1. 
Carpino teaches amide coupling between a carboxylic acid and amine with HATU as a condensing agent and different amounts of diisopropylethylamine (DIPEA also known as DIEA) as an organic base in DMF. The molar amount of the organic base (DIPEA) used is greater than the molar amount of all free carboxyl group in the reaction system and 4 molar base equivalents of DIPEA to carboxylic acid provided a better product yield than 3 with 79.8% and 84.2% respectively (page 697, Table 3). Carpino further teaches tertiary organic bases are often essential components of peptide coupling processes whenever the amino reactant is taken as a salt or whenever uronium-(HATU) based coupling reagents are adopted (page 695, paragraph 2).
Regarding claim 1, it would have been obvious to a person having ordinary skill in the art to modify the method of Hwang for producing an antibody-drug conjugate intermediate wherein the method comprises: 1) dissolving S10 (linking group), HATU (condensing agent), and DIPEA (organic base) in DMF (solvent A) to obtain solution 1; 2) dissolving MMAF-TFA (monomethyl auristatin derivative + TFA acid) in DMF (solvent B) to obtain solution 2 (this is the ammonium salt of MMAF produced by mixing MMAF with the strong TFA acid); and 3) adding solution 1 and 2 together to include amounts of organic DIPEA base higher than a 1 to 1 ratio in relation to carboxylic acid in the reaction as taught by Carpino. It would have been obvious to have the DIPEA concentration greater than the total carboxylic acid content because Carpino teaches 4 equivalents of DIPEA to the carboxylic acid in the reaction are more effective than 3 equivalents, so the molar amount of the organic base used in step 1) would need to be greater than the molar amount of all free carboxyl group in the reaction system of step 3). Mechanistically, organic acid to carboxylic acid ratios greater than 1 would allow both: 1) base deprotonation of the linker group carboxylic acid to react with the condensation agent, which activates the carboxylic acid to be more reactive for amide bond formation and 2) MMAF ammonium acid salt hydrogen deprotonation which would make the unpaired electrons on the MMAF amine a better nucleophile to attack the activated carboxylic acid on the linker. There would be a reasonable expectation of success because 4 equivalents of DIPEA taught by the art gives the highest yield and is higher than the 2 equivalents taught by the instant application method.

Regarding claim 1 and the method step 2), it would be obvious to a person having ordinary skill in the art to add MMAF to TFA in DMF to produce the ammonium salt of MMAF for the reaction because it would produce a solution equal to purchasing the off the shelf MMAF TFA salt of Hwang. In the presence of strong acids, the secondary amine group on MMAF is protonated to produce an ammonium salt of MMAF as seen in Hwang. There would be a reasonable expectation of success to not purify the acid salt of MMAF prior to proceeding to step 3) because an excess amount of the non-nucleophilic base DIPEA present in step 1 would enable scavenging of the acid without requiring purification of MMAF ammonium salt intermediate.
Regarding claim 1 step 3), it would be obvious to a person having ordinary skill in the art to either add solution 1 to solution 2 or vice versa in step 3 of the method because the carboxylic acid is in the fully activated form in step 1) and the protonated ammonium salt of MMAF is formed in step 2) prior to the mixture of the two solutions in step 3). There would be a reasonable expectation of success to add the solutions in either order because the substrates are fully formed for the condensation reaction to produce the amide bond and no other catalytic agents are added to the reaction when mixing solution 1 and 2 that would require a specific addition order. Selection of any order of mixing ingredients is prima facie obvious as indicated in MPEP 2144.04(IV)(C). 
Regarding claims 3-7, Hwang teaches a method for producing an antibody-drug conjugate intermediate: step 1) dissolves MMAF (claim 3-4), HATU (condensing agent claim 5), and diisopropylethylamine (DIPEA organic base claim 6) in DMF (solvent A claim 7) to obtain solution 1, then step 2) dissolving acid salt of MMAF in DMF (solvent B claim 7).
Regarding claim 12, it would be obvious to a person having ordinary skill in the art to perform a method where the molar ratio of acid added to the auristatin derivative is greater than or equal to one because auristatin has one amine per molecule available for protonation to produce an ammonium salt and trifluoroacetic acid only has one hydrogen atom per molecule that can be used to perform the protonation. There is a reasonable expectation of success to use a molar ratio of acid greater than 1 because trifluoroacetic acid is a strong acid that donates one hydrogen atom per molecule to an amine to produce an amine salt.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang D et al. (Cell Chem Bio. 2019 26, 1229–1239) and Carpino LA et al. (J. Org. Chem. 1994 59, 695-698) as applied to claim 1 above, and further in view of Doronina SV et al. (Bioconjugate Chem. 2006, 17, 1, 114–124).

The teachings of Hwang and Carpino are above.
	Hwang and Carpino do not teach the linking group as 6-maleimidocaproic acid (which has an acyl) with MMAF to produce maleimidocaproyl-MMAF. This deficiency is made up in Doronina.
Doronina teaches a method for producing an antibody-drug conjugate intermediate though conjugation of the linking group 6-maleimidocaproic acid (which has an acyl) with MMAF to produce maleimidocaproyl-MMAF (Maleimidocaproyl-MMAF, page 117 paragraph 2, left side).



    PNG
    media_image1.png
    135
    258
    media_image1.png
    Greyscale




L = 6-maleimidocaproic acid


    PNG
    media_image2.png
    119
    573
    media_image2.png
    Greyscale

L’-MMAF = Maleimidocaproyl-MMAF

Regarding claims 9-11, it would be obvious to a person having ordinary skill in the art to modify the method of Hwang for producing an antibody-drug conjugate intermediate wherein the method comprises: 1) dissolving a linking group, HATU (condensing agent), and excess DIPEA compared to the carboxylic acid (organic base) in DMF (solvent A) to obtain solution 1; 2) dissolving MMAF and acid in DMF (solvent B) to obtain solution 2; and 3) adding the solution 1 and 2 together to include the linker 6-maleimidocaproic acid to produce L’-MMAF (maleimidocaproyl-MMAF). This is obvious because the linkers 6-maleimidocaproic acid (Doronina) and 4,7,10,13-tetraoxahexadec-15-ynoic acid (Hwang) are both linkers with carboxylic acid functional groups that can be used for linking to a MMAF amine group via a condensation reaction with the same reagents (HATU, DIPEA in DMF) for activation of the carboxylic acid linker. Reaction of the 6-maleimidocaproic acid linker L with MMAF would produce L’-MMAF (maleimidocaproyl-MMAF). There is a reasonable expectation of success because the functional groups for bonding are the same for the linkers with the MMAF and only the antibody linker conjugation moiety is different (maleimide in Doronina and alkyne in Hwang).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang D et al. (Cell Chem Bio. 2019 26, 1229–1239) and Carpino LA et al. (J. Org. Chem. 1994 59, 695-698) as applied to claim 1 above, and further in view of Ishihara K (Proc Jpn Acad Ser B Phys Biol Sci. 2009 Oct; 85(8): 290–313).
The teachings of Hwang and Carpino are above.
Hwang and Carpino do not teach using toluenesulfonic acid as the acid to produce an ammonium salt of MMAF.
 Ishihara teaches that toluenesulfonic acid can produce an ammonium salt which behaves as a dynamic complex in solution (page 290, paragraph 1 left side lines 5-7). Linear or cyclic n:n salt complexes may be formed because secondary ammonium cations have two acidic protons (page 291 Scheme 2).
Regarding claims 2 and 8, it would be obvious to a person having ordinary skill in the art to modify the method of Hwang for producing an antibody-drug conjugate to include toluenesulfonic acid as an organic base to form the ammonium salt of MMAF because toluenesulfonic acid is a strong acid that readily forms amine salts with secondary amines such as MMAF and can form a dynamic structured complex. There would be a reasonable expectation of success to use toluenesulfonic acid because it forms a similar ammonium salt with secondary amines as TFA and would be expected to behave similarly.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang D et al. (Cell Chem Bio. 2019 26, 1229–1239) and Carpino LA et al. (J. Org. Chem. 1994 59, 695-698) as applied to claim 1 above, and further in view of Magtaan JK et al. (J Pep Sci. 2019 25:e3139 1-9). and Clark J 9/25/2018 (Internet Archive https://www.chemguide.co.uk/physical/energetics/neutralisation.html)
The teachings of Hwang and Carpino are above.
Hwang and Carpino do not teach a method of adding solution 1 to solution 2 evenly. 
Magtaan teaches DMF in the presence of water, degrades to the secondary amine, dimethylamine and formic acid (page 1, paragraph 2 right column and page 2, Figure 1). 
Clark teaches heat is given out when an acid and alkali react (page 1, paragraph 4).
Regarding claim 13, it would be obvious to a person having ordinary skill in the art to perform a method wherein solution 1 is added to solution 2 evenly, preferable in a dropwise fashion because: 1) even dropwise addition of solution 1 to solution 2 would prevent local accumulation of water in one area to cause DMF degradation as taught by Magtaan, and 2) even dropwise addition of the strong acid (TFA) and base (DIPEA) would minimize the heat generated from adding acids and base together as taught by Clark. There is a reasonable expectation of success because of adding the solutions evenly in a dropwise manner would: 1) minimize the local accumulation of the DMF degradation products, which includes a secondary amine (dimethylamine) that could potentially compete with the ammonium MMAF salt for binding to the activated carboxylic linker; and 2) allow a consistent temperature of the reaction to be maintained. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J SKOKO III whose telephone number is (571)272-1107. The examiner can normally be reached M-F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.S./
Examiner, Art Unit 1643                                                                                                                                                                                                   
/Adam Weidner/Primary Examiner, Art Unit 1649